NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3823-18T4

FEDERAL NATIONAL MORTGAGE
ASSOCIATION ("FANNIE MAE"),
a corporation organized and existing
under the laws of the United States
of America,

          Plaintiff-Respondent,

v.

RCL MANAGEMENT, TOWNSHIP
OF HILLSIDE, SOMOYA BROWN,
IRENE MUNOZ, and AMERICAN
EXPRESS BANK, FSB,

          Defendants,

and

RODNEY O. LEE,

     Defendant-Appellant.
________________________________

                    Submitted January 27, 2020 – Decided February 13, 2020

                    Before Judges Messano and Vernoia.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No. F-
            004066-15.

            Rodney O. Lee, appellant pro se.

            Phelan Hallinan Diamond & Jones PC, attorneys for
            respondent (Brian J. Yoder, on the brief).

PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the app eal is

dismissed with prejudice and without costs.




                                                                            A-3823-18T4
                                         2